DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 19 are objected to because of the following informalities:  
Regarding claims 1, 12 and 19, the limitation “the work data flow” in (line 8, claim 1), (line 10, claim 12) and (line 10, claim 19) lack proper antecedent basis.
Claims 2 – 11, 13 – 18 and 20 are dependent claims and thus also objected.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “may be” in line 1 is indefinite. It is not clear from the specification or the claim language as to what the applicant meant by the phrase “may be” i.e., to filter or not to filter. Thus, the limitation is indefinite. Further, for the following rejection, the Examiner interpreted "may be filtered" as being “filtered”.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2, 3, 13, 14 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 11, 12, and 17 of prior U.S. Patent No. 10,275,305 B2. This is a statutory double patenting rejection.
Instant Application No. 16/399,468
US Patent 10,275,305 B2
2. The method of claim 1, further comprising: validating that the stored work data flow does not 
validating that the stored work data flow does not include a cyclical dependency, using a flow validator.

1. A method for processing data, the method comprising: aggregating, on a local device, multiple sources of raw data, residing on a data storage, to produce aggregated data; learning, using the local device, a concept existent between the aggregated data within the multiple sources of raw data using concept mapping techniques; analyzing the concept and the aggregated data using data manipulation and statistical techniques to produce output data; capturing the work data flow of the data during the analyzing of the learned and reconciled data; storing, on a flow storage, a work data flow as the aggregated data is analyzed; and validating that the stored work 
2. The method of claim 1, wherein if the cyclical dependency is found, an error notification is generated on a display of the local device.

11. A system for processing data, the system comprising: a data storage; a flow storage; and a local device with a display configured to: aggregate multiple sources of raw data, residing on the data storage to produce aggregated data; learn a concept existent between the aggregated data within the multiple sources of raw data using concept mapping techniques; analyze the concept and the aggregated data using data manipulation and statistical techniques to produce output data; capture the work data flow of the data during the analyzing of the learned and reconciled aggregated data; store, on the flow storage, a work data flow as the aggregated data is analyzed; and validate that the stored work data flow does not include a cyclical dependency, using a flow validator.
14. The system of claim 13, wherein if the cyclical dependency is found, an error notification is generated on the display.
11. A system for processing data, the system comprising: a data storage; a flow storage; and a local device with a display configured to: aggregate multiple sources of raw data, residing on the data storage to produce aggregated data; learn a concept existent between the aggregated 
12. The system of claim 11, wherein if the cyclical dependency is found, an error notification is generated on the display.

17. A non-transitory machine readable storage medium encoded with instructions for performing a method for processing data, the instructions comprising: instructions to aggregate, on a local device, multiple sources of raw data, residing on a data storage, to produce aggregated data; instructions to learn, using the local device, a concept existent between the aggregated data within the multiple sources of raw data using concept mapping techniques; instructions to analyze the concept and the aggregated data using data manipulation and statistical techniques to produce output data; instructions to capture the work data flow of the data during the analyzing of instructions to validate that the stored work data flow does not include a cyclical dependency, using a flow validator.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 10,275,305 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below.
Instant Application NO. 16/399,468
US Patent 10,275,305 B2
1. A method for processing data, the method comprising: aggregating, on a local device, multiple sources of raw data, residing on a data storage, to produce aggregated data; learning, using the local device, a concept existent between the aggregated data within the multiple sources of raw data using concept mapping techniques; analyzing the concept and the aggregated data using data manipulation and statistical techniques to produce output data; capturing the work data flow of the data during the analyzing of the learned and reconciled data; and storing, on a flow storage, a work data flow as the aggregated data is analyzed.
1. A method for processing data, the method comprising: aggregating, on a local device, multiple sources of raw data, residing on a data storage, to produce aggregated data; learning, using the local device, a concept existent between the aggregated data within the multiple sources of raw data using concept mapping techniques; analyzing the concept and the aggregated data using data manipulation and statistical techniques to produce output data; capturing the work data flow of the data during the analyzing of the learned and reconciled data; storing, on a flow storage, a work data flow as the aggregated data is analyzed; and validating that the stored work data flow does not include a cyclical dependency, using a flow validator.
2. The method of claim 1, further comprising: validating that the stored work data flow does not 


2. The method of claim 1, wherein if the cyclical dependency is found, an error notification is generated on a display of the local device.
4. The method for claim 1, further comprising: validating that the stored work flow has access to all needed inputs using a flow validator.
3. The method for claim 1, further comprising: validating that the stored work flow has access to all needed inputs using a flow validator.
5. The method of claim 1, wherein access permissions are set when the work data flow is stored.
4. The method of claim 1, wherein access permissions are set when the work data flow is stored.
6. The method of claim 1, wherein the data storage and the flow storage are each on the local device.
5. The method of claim 1, wherein the data storage and the flow storage are each on the local device.
7. The method of claim 1, wherein the concept mapping techniques include using a syntax and 


7. The method of claim 1, wherein the concept mapping techniques include using a syntax and semantic reconciliation module to automatically map labels to the aggregated data.
9. The method of claim 8, wherein the syntax and semantic reconciliation module automatically maps labels to the aggregated data based on a confidence score.
8. The method of claim 7, wherein the syntax and semantic reconciliation module automatically maps labels to the aggregated data based on a confidence score.
10. The method of claim 1, further comprising generating, for display on a display of the local device, a visualization of the output data.
9. The method of claim 1, further comprising generating, for display on a display of the local device, a visualization of the output data.
11. The method of claim 10, wherein the output data may be filtered by selecting an area on the visualization.
10. The method of claim 9, wherein the output data may be filtered by selecting an area on the visualization.
12. A system for processing data, the system comprising: a data storage and a flow storage; and a local device with a display configured to: aggregate multiple sources of raw data, residing on the data storage to produce aggregated data; learn a concept existent between the aggregated data within the multiple sources of raw data using concept mapping techniques; analyze the concept and the aggregated data using data manipulation and statistical techniques to produce output data; capture the work data flow of the data during the analyzing of the learned and reconciled 


11. A system for processing data, the system comprising: a data storage; a flow storage; and a local device with a display configured to: aggregate multiple sources of raw data, residing on the data storage to produce aggregated data; learn a concept existent between the aggregated data within the multiple sources of raw data using concept mapping techniques; analyze the concept and the aggregated data using data manipulation and statistical techniques to produce output data; capture the work data flow of the data during the analyzing of the learned and reconciled aggregated data; store, on the flow storage, a work data flow as the aggregated data is analyzed; and validate that the stored work data flow does not include a cyclical dependency, using a flow validator.
14. The system of claim 13, wherein if the cyclical dependency is found, an error notification is generated on the display.
12. The system of claim 11, wherein if the cyclical dependency is found, an error notification is generated on the display.
15. The system of claim 12, wherein the local device with the display is configured to: validate 


14. The system of claim 11, wherein access permissions are set when the work data flow is stored.
17. The system of claim 12, wherein the data storage and the flow storage are each on the local device.
15. The system of claim 11, wherein the data storage and the flow storage are each on the local device.
18. The system of claim 12, wherein the concept mapping techniques include using a syntax and semantic reconciliation module to automatically correct errors in the aggregated data.
16. The system of claim 11, wherein the concept mapping techniques include using a syntax and semantic reconciliation module to automatically correct errors in the aggregated data.
19. A non-transitory machine readable storage medium encoded with instructions for performing a method for processing data, the instructions comprising: instructions to aggregate, on a local device, multiple sources of raw data, residing on a data storage, to produce aggregated data; instructions to learn, using the local device, a concept existent between the aggregated data within the multiple sources of raw data using concept mapping techniques; instructions to analyze the concept and the aggregated data using data manipulation and statistical techniques to produce output data; instructions to capture the work data flow of the data during the analyzing of the learned and reconciled data; and  128452358.140Attorney Docket No.: 115334-8001.USO1 (PATENT) instructions to store, on a flow storage, a 


17. A non-transitory machine readable storage medium encoded with instructions for performing a method for processing data, the instructions comprising: instructions to aggregate, on a local device, multiple sources of raw data, residing on a data storage, to produce aggregated data; instructions to learn, using the local device, a concept existent between the aggregated data within the multiple sources of raw data using concept mapping techniques; instructions to analyze the concept and the aggregated data using data manipulation and statistical techniques to produce output data; instructions to capture the work data flow of the data during the analyzing of the learned and reconciled data; instructions to store, on a flow storage, a work data flow as the aggregated data is analyzed; and instructions to validate that the stored work data flow does not include a cyclical dependency, using a flow validator.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10 – 12, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al., (US 2015/0278286 A1) (hereinafter “Arnold”).

Regarding Claim 1, a method for processing data, the method comprising: 
aggregating, on a local device, multiple sources of raw data, residing on a data storage, to produce aggregated data [i.e., see Abstract; [0007]; [0020]-[0030]; [0052]-[0065]; [0071]-[0072]; [0077]-[0078]; [0083] & Claims 1-9];
learning, using the local device, a concept existent between the aggregated data within the 
multiple sources of raw data using concept mapping techniques [i.e., see Abstract; [0007]; [0020]-[0030]; [0052]-[0065]; [0071]-[0072]; [0077]-[0078]; [0083] & Claims 1-9];
analyzing the concept and the aggregated data using data manipulation and statistical techniques to produce output data [i.e., see Abstract; [0007]; [0020]-[0030]; [0052]-[0065]; [0071]-[0072]; [0077]-[0078]; [0083] & Claims 1-9]; 
capturing the work data flow of the data during the analyzing of the learned and reconciled data [i.e., see Abstract; [0007]; [0020]-[0030]; [0052]-[0065]; [0071]-[0072]; [0077]-[0078]; [0083] & Claims 1-9]; and 
storing, on a flow storage, a work data flow as the aggregated [i.e., see Abstract; [0007]; [0020]-[0030]; [0052]-[0065]; [0071]-[0072]; [0077]-[0078]; [0083] & Claims 1-9].
Regarding claim 5, the method of claim 1, wherein access permissions are set when the work data flow is stored [i.e., see Abstract; FIG. 1, [0026]-[0031] …].
claim 6, the method of claim 1, wherein the data storage and the flow storage are each on the local device [i.e., see Abstract; FIG. 1, [0026]-[0031] …].
Regarding claim 128452358.1 38Attorney Docket No.: 115334-8001.USO110, the method of claim 1, further comprising generating, for display on a display of the local device, a visualization of the output data [i.e., see Abstract; FIG. 1, [0026]-[0031] …].
Regarding claim 11, the method of claim 10, wherein the output data may be filtered by selecting an area on the visualization [i.e., see Abstract; FIG. 1, [0026]-[0031] …].
Regarding claim 12, a system for processing data [i.e., (see figure 1)], the system comprising: 
a data storage and a flow storage [i.e., (see figure 1)]; and 
a local device with a display configured to: aggregate multiple sources of raw data, residing on the data storage to produce aggregated data [i.e., see Abstract; [0007]; [0020]-[0030]; [0052]-[0065]; [0071]-[0072]; [0077]-[0078]; [0083] & Claims 1-9];
learn a concept existent between the aggregated data within the multiple sources of raw data using concept mapping techniques [i.e., see Abstract; [0007]; [0020]-[0030]; [0052]-[0065]; [0071]-[0072]; [0077]-[0078]; [0083] & Claims 1-9];
analyze the concept and the aggregated data using data manipulation and statistical techniques to produce output data [i.e., see Abstract; [0007]; [0020]-[0030]; [0052]-[0065]; [0071]-[0072]; [0077]-[0078]; [0083] & Claims 1-9]; 
capture the work data flow of the data during the analyzing of the learned and reconciled aggregated data [i.e., see Abstract; [0007]; [0020]-[0030]; [0052]-[0065]; [0071]-[0072]; [0077]-[0078]; [0083] & Claims 1-9]; and 
store, on the flow storage, a work data flow as the aggregated data is analyzed [i.e., see Abstract; [0007]; [0020]-[0030]; [0052]-[0065]; [0071]-[0072]; [0077]-[0078]; [0083] & Claims 1-9].
Regarding claim 16, the system of claim 12, wherein access permissions are set when the work data flow is stored [i.e., see Abstract; FIG. 1, [0026]-[0031] …].
Regarding claim 17, the system of claim 12, wherein the data storage and the flow storage are each on the local device [i.e., see Abstract; FIG. 1, [0026]-[0031] …].
claim 19, a non-transitory machine readable storage medium encoded with instructions for performing ReeRReReflda method for processing data [i.e., (see figure 1)], the instructions comprising: instructions to aggregate, on a local device, multiple sources of raw data, residing on a data storage, to produce aggregated data [i.e., see Abstract; [0007]; [0020]-[0030]; [0052]-[0065]; [0071]-[0072]; [0077]-[0078]; [0083] & Claims 1-9];
instructions to learn, using the local device, a concept existent between the aggregated data within the multiple sources of raw data using concept mapping techniques [i.e., see Abstract; [0007]; [0020]-[0030]; [0052]-[0065]; [0071]-[0072]; [0077]-[0078]; [0083] & Claims 1-9];
instructions to analyze the concept and the aggregated data using data manipulation and statistical techniques to produce output data [i.e., see Abstract; [0007]; [0020]-[0030]; [0052]-[0065]; [0071]-[0072]; [0077]-[0078]; [0083] & Claims 1-9]; 
instructions to capture the work data flow of the data during the analyzing of the learned and reconciled data [i.e., see Abstract; [0007]; [0020]-[0030]; [0052]-[0065]; [0071]-[0072]; [0077]-[0078]; [0083] & Claims 1-9]; and  128452358.1 40Attorney Docket No.: 115334-8001.US01 (PATENT) 
instructions to store, on a flow storage, a work data flow as the aggregated data is analyzed [i.e., see Abstract; [0007]; [0020]-[0030]; [0052]-[0065]; [0071]-[0072]; [0077]-[0078]; [0083] & Claims 1-9].

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SYED A RONI/Primary Examiner, Art Unit 2194